DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/6/2020 has been entered. 

Notice to Applicant
This action is in reply to the  filed on 10/6/2020.  
Claims 1-2, 13-17 and 28-30 have been amended.
Claim 1-30  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.
With the amendment of claims 1-2, 13-17 and 28-30, Applicant has successfully overcome the Examiner’s claim objections and Examiner withdraws his claim objections.
With the amendment of claims 1-2, 13-17 and 28-30, Applicant has successfully overcome the Examiner’s 35 USC 112(a) rejection and Examiner withdraws his 35 USC 112(a) rejection.

Information Disclosure Statement
The Information Disclosure Statement filed on 10/6/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 16, 16 and 30 is/are directed to the abstract idea of “early detection and display of sub-acute potentially catastrophic illnesses through mathematical and statistical predictive models,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002], [0008], [0016]-[0017]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions and falls within the mathematical concepts grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-30 recite an abstract idea.
The claim(s) recite(s), in part, a system/method for performing the steps of “obtaining time series representations, determining abnormal entrainments, calculating mathematical characteristics, determining cross-measures, calculating rates of changes, identifying rank orders, determining concordances, determining percentiles and ranks, calculating probabilities,” etc., that is “early detection and display of sub-acute potentially catastrophic illnesses through mathematical and statistical predictive models,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-30 recite an abstract idea.
The claim(s) recite(s), in part, a system/method for performing the steps of “obtaining time series representations, determining abnormal entrainments, calculating mathematical characteristics, determining cross-measures, calculating rates of changes, identifying rank orders, determining concordances, determining percentiles and ranks, calculating probabilities,” etc., that is “early detection and display of sub-acute potentially catastrophic illnesses through mathematical and statistical predictive models,” etc. which use mathematical methods to determine variables or numbers and/or perform mathematical concepts grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, networks, computers, displays, monitor devices, image processing devices (Applicant’s Specification [0221]-[0224]), etc.) to perform steps of “obtaining time series representations, determining abnormal entrainments, calculating mathematical characteristics, determining cross-measures, calculating rates of changes, identifying rank orders, determining concordances, determining percentiles and ranks, calculating probabilities,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, networks, computers, displays, monitor devices, image processing devices, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, networks, computers, displays, monitor devices, image processing devices, etc.). At paragraph(s) [0221]-[0224], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, networks, computers, displays, monitor devices, image processing devices,” etc. to perform the functions of “obtaining time series representations, determining abnormal entrainments, calculating 
Dependent claim(s) 2-14 and 17-29 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Although dependent claims 2-14 and 17-29 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions and mathematical concepts, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1 and 16.

Response to Arguments
Applicant’s arguments filed 10/6/2020 with respect to claims 1-30 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 10/6/2020.
Applicant’s arguments filed on 10/6/2020 with respect to claims 1-30 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (A), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Improvements
Despite recitation of processors, networks, computers, displays, monitor devices, image processing devices, Applicant’s claims are, at bottom, directed to the collection, organization, grouping and storage of data using techniques such as data processing and mathematical techniques. The processors, networks, computers, displays, monitor devices, image processing devices recited in Applicant’s claims are merely tools used for organizing human activity and performing mathematical concepts, and are not an improvement to computer technology. This, the claims do not present any specific improvement in computer capabilities. Applicant’s arguments are nothing more than conclusory statements unmoored from specific claim language. Applicant’s argument is not persuasive.
Applicant claims the improvement of “improving the way in which systems detect an otherwise missed illness,” “identifying time and phase lags without need for knowledge of physiological or pathological processes,” “improved sensing and/or detecting,” etc. It has been held that it is not enough to merely improve a fundamental practices or abstract process by invoking a computer merely as a tool (Affinity Labs. of Texas, LLC v. DIRECTV, LLC, In re TLI Communications LLC Patent Litigation). In Intellectual Ventures I LLC v. Capital One Bank (USA), it was held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible. In SAP America, Inc. v InvestPic, LLC it was held that patent directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying results,” are ineligible, and claims focused on an improvement in wholly abstract ideas are ineligible. Further, invocation of “already-available computers that are not themselves plausibly asserted to be in advance…amounts to a recitation of what is well-understood, routine, and conventional” (SAP America, Inc. v InvestPic, LLC). Accordingly, Applicant’s argument is not persuasive.
Thales
In Thales Visionex, Inc. v. United States the eligible claims are directed to systems and methods that use inertial sensors in a non-conventional manner to reduce errors in measuring the relative position and orientation of a moving object on a moving platform. That is, the claims are directed to a new and useful technique for using sensors to more efficiently track an object on a moving platform.  Through the unconventional utilization of mental process and a certain method of organizing the human activities. Applicant’s argument is not persuasive.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Geva et al. (US 2004/0230105) disclose adaptive prediction of changes of physiological/pathological states using processing of biomedical signals.
Guttag et al. (US 2009/0192394) disclose a method and apparatus for predicting patient outcomes from a physiological segmentable patient signal.
Chaovalitwongse et al. 2007 (Reference U) disclose time serious K-nearest neighbor classification of abnormal brain activity.
Bravi et al. 2011 (Reference V) disclose review and classification of variability analysis techniques with clinical applications.
Ordonez et al. 2011 B (Reference W) disclose using modified multivariate bag-of-words models to classify physiological data.
Huang et al. 2012 (Reference X) disclose using n-gram analysis to cluster heartbeat signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626




/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626